 1   ADAM PAUL LAXALT
       Attorney General
 2   Jessica Perlick (Bar. No. 13218)
       Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., #3900
     Las Vegas, NV 89101
 5   (702) 486-3825 (phone)
     (702) 486-2377 (fax)
 6   JPerlick@ag.nv.gov
 7   Attorneys for Respondents
 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10    JUSTIN JAMES EDMISTEN,                              Case No. 2:15-cv-00952-RFB-NJK
11            Petitioner,                                        UNOPPOSED MOTION FOR
                                                                 ENLARGEMENT OF TIME
12    vs.                                                  TO FILE RESPONSE TO FIRST AMENDED
                                                              PETITION FOR WRIT OF HABEAS
13    DWIGHT NEVEN, et al.,                                         CORPUS (ECF NO. 41)
14            Respondents.                                                (SECOND REQUEST)
15

16

17          Respondents move this Court for an enlargement of time of 17 days from the current due date of

18   December 18, 2018, up to and including January 4, 2019, in which to file their Response to the First

19   Amended Petition for Writ of Habeas Corpus (ECF No. 41). This Motion is made pursuant to Fed. R.

20   Civ. P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based upon the attached declaration of

21   counsel. This is the second enlargement of time sought by Respondents to file this Response, and the

22   request is brought in good faith and not for the purpose of delay.

23          DATED: December 18, 2018.

24                                                        Submitted by:

25                                                        ADAM PAUL LAXALT
                                                          Attorney General
26
                                                          By: /s/ Jessica Perlick
27                                                            Jessica Perlick (Bar. No. 13218)
                                                              Deputy Attorney General
28


                                                    Page 1 of 3
 1                                DECLARATION OF JESSICA PERLICK

 2   STATE OF NEVADA )
                      ) ss:
 3   COUNTY OF CLARK )
 4          I, JESSICA PERLICK, being first duly sworn under oath, depose and state as follows:

 5          1.      I am an attorney licensed to practice law in all courts within the State of Nevada, and am

 6   employed as a Deputy Attorney General in the Office of the Nevada Attorney General. I am assigned to

 7   represent Respondents in Justin James Edmisten v. Dwight Neven, et al., Case No. 2:15-cv-00952-RFB-

 8   NJK, and as such, have personal knowledge of the matters contained herein.

 9          2.      This Motion is made in good faith and not for the purpose of delay.

10          3.      The Response to the First Amended Petition for Writ of Habeas Corpus (ECF No. 41) is

11   currently due December 18, 2018.

12          4.      I have been unable with due diligence to timely complete the response herein. A family

13   emergency has taken me out of the office and away from my files. As such, I have been unable to finish

14   the response, and request a short enlargement of time in which to do so.

15          5.      I have spoken to Petitioner’s counsel, and she does not oppose this request for enlargement

16   of time.

17          6.      Based on the foregoing, I respectfully request an enlargement of time of 17 days, up to

18   and including January 4, 2019, to file the Response to Edmisten’s First Amended Petition.

19          I declare under penalty of perjury that the foregoing is true and correct.

20          Executed on this Tuesday, December 18, 2018.

21
                                                          /s/ Jessica Perlick
22                                                        Jessica Perlick (Bar No. 13218)
     IT IS SO ORDERED:                                    Deputy Attorney General
23

24

25
     ________________________________
26   RICHARD F. BOULWARE, II
27   UNITED STATES DISTRICT JUDGE
28   DATED this 20th day of December, 2018.



                                                    Page 2 of 3
 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed the foregoing Unopposed Motion for Enlargement of

 3   Time to File Response to First Amended Petition for Writ of Habeas Corpus (ECF No. 41) (Second

 4   Request) with the Clerk of the Court by using the CM/ECF system on December 18, 2018.

 5          The following participants in this case are registered CM/ECF users and will be served by the

 6   CM/ECF system:

 7          Megan C. Hoffman
            Federal Public Defender
 8          411 E. Bonneville Avenue, Suite 250
            Las Vegas, Nevada 89101
 9          Megan_Hoffman@fd.org
                                                  /s/ R. Carreau
10                                                An employee of the Office of the Attorney General
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   Page 3 of 3
